GOF P8 0716 SUPPLEMENT DATED JULY 8, 2016 TO THE CURRENTLY EFFECTIVE PROSPECTUS OF EACH OF THE LISTED FUNDS Franklin Global Trust Franklin Global Real Estate Fund Franklin International Growth Fund Franklin International Small Cap Growth Fund Franklin Global Listed Infrastructure Fund Franklin Real Estate Securities Trust Franklin Real Estate Securities Fund Franklin Investors Securities Trust Franklin Total Return Fund Franklin Strategic Series Franklin Flexible Alpha Bond Fund The Prospectus is amended as follows: I.
